Citation Nr: 0009506	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from July 1952 to April 1954.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefit sought on appeal.  
During the pendency of the appeal, the veteran relocated and 
the appeal has continued from the Chicago, Illinois RO. 


FINDING OF FACT

There is competent medical evidence of record suggesting a 
nexus between the veteran's current residuals of a cold 
injury to the lower extremities and his period of active 
service.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
cold injury to the lower extremities is well grounded.  
38 U.S.C.A. § 5107(a).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that he currently suffers from residuals 
of being exposed to extremely cold weather conditions during 
his period of active service, which resulted in damage to his 
lower extremities.  Specifically, during an October 1998 
hearing held at the RO in St. Louis, Missouri the veteran 
testified that during service, he was required to hike in a 
rocky, mountainous terrain, which caused his boots to 
essentially disintegrate.  The veteran indicated that the 
heels of his boots came off and that he had holes in the back 
of his boots.  The veteran stated that it felt like he was 
walking on cardboard.  The veteran contends that as a result 
of this exposure, he currently experiences a burning 
sensation and stiffness in his toes, and he also has sleep 
disturbance. 

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  However, 
the threshold question that must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran's service medical records are negative for 
complaints of or treatment for exposure of the lower 
extremities to extreme cold.  Post-service treatment records 
show that the veteran was first treated for a lower extremity 
disorder in May 1977 at the Mayo Clinic in Rochester, 
Minnesota.  At that time, the veteran was shown to have a 
ganglion cyst on the right ankle and he underwent aspiration 
of the same.  The veteran was also shown to have degenerative 
arthritis of the knees.  

Hospitalization records from Northwest Community Hospital 
dated December 1985 indicate that the veteran was treated for 
lower back pain and numbness of the toes with radiation to 
the thigh on the right.  The veteran also described 
experiencing numbness in his feet when lying flat.  During 
his hospitalization, the veteran was diagnosed variously with 
low back pain secondary to degenerative changes in the 
lumbosacral facet joints, early disk degeneration at L5-S1 
and a polyneuropathy by EMG-NCV with minimal findings 
clinically.  It was indicated that it was not clear whether 
the veteran's foot numbness was secondary to polyneuropathy 
or secondary to an intermittent lumbosacral root irritation.  
The physician further noted that in approximately 50 percent 
of individuals with this type of polyneuropathy, an etiology 
is never ascertained.  Upon discharge, the veteran was 
diagnosed with facet hypertrophy of the lumbar spine with 
neuropathy secondary to the same.  

The veteran was treated at the Mayo Clinic in Scottsdale, 
Arizona from February to March 1995.  The veteran presented 
with complaints of low back pain, a tremor, and numbness in 
the toes and balls of his feet of a 10-12 year duration.  
Results of an EMG test showed polyradiculoneuropathy.  The 
veteran was diagnosed with mechanical or musculoskeletal low 
back pain.  The etiology of his neuropathy was unclear.  It 
was indicated that he had what appeared to be possible 
bilateral upgoing toes and some abnormal eye movement 
suggestive of bilateral intranuclear ophthalmoplegias.  These 
symptoms were taken as being possibly consistent with a 
central disorder as well as a peripheral disorder.  The 
veteran's neuropathy was characterized as a chronic and 
slowly progressive problem.  

The record also contains two separate statements from Andrew 
J. Varney, M.D. with SIU Physicians & Surgeons in 
Springfield, Illinois.  In the first statement, dated October 
1998, Dr. Varney indicates that he is the veteran's primary 
care provider and has been since January 1998.  Dr. Varney 
relates that the veteran presented to him with a history of 
leg stiffness and hypesthesias dating back to the 1970's, 
which had been evaluated as being the result of a distal 
polyneuropathy.  Dr. Varney further indicates that the 
veteran relates these problems to a frostbite injury 
sustained during his service in the Korean War.  Dr. Varney 
opined that it was difficult for him 

to state whether or not the patient's 
current symptom complex is directly 
related to any exposure during the Korean 
War.  However, he does have a peculiar 
peripheral neuropathy with the above-
named exposure.  Searches for reversible 
causes have been entertained and negative 
[sic].  The patient has not responded to 
empiric trials in the past of tricyclic 
antidepressants or non-steroidal-like 
agents.

In a subsequent October 1999 letter, Dr. Varney indicated 
that the veteran had a history of severe bilateral peripheral 
neuropathy most probably secondary to delayed onset of non-
freezing cold injury.  This opinion is based on a history 
given by the veteran of a one year tour of duty in the Korean 
War during which he was stationed in a mountainous terrain 
and experienced considerable exposure to extreme cold and wet 
weather.  Dr. Varney further relates that the veteran has 
experienced cold desensitization of the lower extremities, 
numbness and stiffness of the lower extremity joints, poor 
sleep initiation and severe morning cramps since the later 
1960's.  Dr. Varney emphasized in particular, that the 
veteran's leg cramps have been present since the veteran's 
discharge from service.  Finally, Dr. Varney indicates that 
after extensive evaluation for reversible and alternative 
etiologies for peripheral neuropathy conducted by the Mayo 
Clinic and a neurologist at the SIU School of Medicine in 
Springfield, Illinois, no other alternative explanation can 
be offered for the veteran's current symptomatology other 
than his non-freezing cold service related injury.  

While the veteran's service medical records are silent for 
treatment of or a diagnosis of a disorder resulting from an 
injury to the lower extremities due to exposure to cold 
weather, evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Applying this 
standard to the present case, the Board accepts the veteran's 
assertions regarding exposure to extreme cold as true, and 
based on Dr. Varney's opinion suggesting a nexus between the 
veteran's period of active service and his current residuals 
of a cold injury to the lower extremities, the Board finds 
that the veteran's claim of entitlement to service connection 
for residuals of a cold injury to the lower extremities is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that the veteran has 
presented a claim that is plausible.  


ORDER

The veteran's claim for service connection for residuals of a 
cold injury to the lower extremities is well grounded, and 
the appeal is granted to this extent.


REMAND

Based on a review of the aforementioned evidence, the Board 
is not satisfied that all relevant facts pertaining to this 
well-grounded claim have been properly and sufficiently 
developed in accordance with VA's duty to assist.  
38 U.S.C.A. § 5107(a).  In this regard, while Dr. Varney's 
opinion provides a possible nexus between the veteran's 
exposure to extreme cold during service and his current 
symptomatology, this opinion is based in part on a review of 
the results of diagnostic tests conducted at the Mayo Clinic.  
The record shows that physicians at the Mayo Clinic have 
opined that it may not be possible to determine the etiology 
of the veteran's current complaints.  Further, Dr. Varney 
also references testing performed by a neurologist at the SIU 
School of Medicine in Springfield Illinois.  These records do 
not appear to have been associated with the claims file.  

In light of the above, the Board finds that additional 
development of the record consistent with VA's duty to assist 
the veteran in development of the facts pertinent to his 
claim is required.  Accordingly, the case is REMANDED to the 
RO for the following action:

1.  The RO should contact the veteran and 
discern whether the veteran has received 
any additional treatment for his lower 
extremities from a VA medical facility or 
from a private healthcare provider since 
the issuance of the last rating decision 
in January 1997.  If so, the RO should 
obtain and associate with the claims file 
any outstanding treatment records which 
have not been previously obtained.  In 
particular, the RO should attempt to 
obtain records from the SIU School of 
Medicine in Springfield, Illinois 
referenced in Dr. Varney's October 1999 
letter.

2.  The veteran should be afforded a VA 
examination in peripheral vascular 
diseases for the purpose of determining 
whether the veteran has any residuals of 
a cold injury to the lower extremities 
and to determine whether the veteran's 
peripheral neuropathy is a manifestation 
of any such in-service injury.  The AMIE 
Cold Injury Protocol Examination format 
should be used by the examiner.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  In light of the 
evidence of record, the substance of 
which is substantially set forth above, 
the examiner is requested to give an 
opinion as to (1) whether the veteran 
currently has any residuals of a cold 
injury of the lower extremities, and (2) 
whether it is at least as likely as not 
that any current residuals and/or 
disorder(s) is/are related to the 
veteran's in-service exposure to extreme 
cold or otherwise to the veteran's period 
of active service.  The complete 
rationale for each opinion expressed 
should be set forth, and must 
specifically include a diagnosis, or 
absence of a diagnosis.  Further, because 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (1999), the claims file must 
be made available to the examiner for 
review.

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the requests set forth 
in this REMAND, and, if not, the RO 
should implement corrective procedures.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for residuals of a cold injury 
to the lower extremities in light of all 
pertinent evidence and all applicable 
laws, regulations, and case law.

5.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
review.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



